Exhibit 10.1

FIRST AMENDMENT AGREEMENT

among

QC HOLDINGS, INC., as Borrower

and

THE LENDERS THAT ARE PARTIES HERETO

and

U.S. BANK NATIONAL ASSOCIATION, as Agent and Arranger

MARCH 7, 2008



--------------------------------------------------------------------------------

FIRST AMENDMENT AGREEMENT

This First Amendment Agreement (this “Agreement”), is made and entered into as
of March 7, 2008, by and between QC HOLDINGS, INC., a Kansas corporation (the
“Borrower”), the Lenders that are parties hereto (being hereinafter referred to
individually as a “Bank” or collectively as the “Lenders”), and U. S. BANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”).

RECITALS

A. On December 7, 2007, the Borrower, the Lenders and the Agent entered into an
Amended and Restated Credit Agreement (the “Credit Agreement”) pursuant to which
the Lenders agreed to make a revolving credit facility available to the
Borrower, and in conjunction therewith, the Borrower executed (i) a Promissory
Notes (Revolving Loan) dated December 7, 2007, payable to U.S. Bank as the then
sole Revolving Lender, (ii) a Promissory Note (Swingline Loan) dated December 7,
2007, payable to the Swingline Lender and (iii) a Promissory Note (Term Loan)
dated December 7, 2007, payable to U.S. Bank as the then sole Term Loan Lender
(collectively, the “Notes”).

B. The repayment of the Notes is secured by certain assets of the Borrower and
its Subsidiaries referred to as the “Collateral” in the Credit Agreement, which
is more particularly described in the Security Agreement, the Pledge Agreement
and the Subsidiary Security Agreement (as each term is defined in the Credit
Agreement) (collectively, the “Security Instruments”).

C. The Borrower acknowledges (i) the Lenders are presently the holders of the
Notes, (ii) the Borrower’s liability to pay the Notes according to their terms,
and (iii) the Borrower’s obligation to maintain, perform and comply with the
terms and conditions of the Loan Documents (as such term is defined in the
Credit Agreement).

D. The parties enter into this Agreement to amend certain terms and conditions
of the Credit Agreement.

NOW THEREFORE, the Agent, the Lenders and the Borrower for good, sufficient and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, agree as follows:

1. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:

(a) The schedule contained in the definition of the term “Applicable Margin”
contained in Section 1.01 is deleted and the following schedule is inserted in
the definition of the term “Applicable Margin” in lieu thereof:

 

Tier

  

Leverage Ratio

   Applicable Margin         Base Rate
Loans     LIBOR Rate
Loans     Non-Use Fee
Percentage   1    Less than 1.25 to 1    0.50 %   2.50 %   0.250 % 2    Greater
than or equal to 1.25 to 1 but less than 1.75 to 1    1.00 %   3.00 %   0.375 %
3    Greater than or equal to 1.75    1.50 %   3.50 %   0.375 %

 

2



--------------------------------------------------------------------------------

(b) The definition of the term “Borrowing Base Certificate” contained in
Section 1.01 is deleted and the following definition is inserted in lieu
thereof:

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit I hereto.

(c) A definition of the term “Consolidated Current Assets” is added in
Section 1.01 as follows:

“Consolidated Current Assets” of the Borrower means, for any period, the
Consolidated current assets, excluding prepaid expenses, of the Borrower and its
Subsidiaries as shown on the Consolidated financial statements of the Borrower
determined in accordance with GAAP.

(d) A definition of the term “Consolidated Current Assets to Consolidated Total
Debt Ratio” is added in Section 1.01 as follows:

“Consolidated Current Assets to Consolidated Total Debt” means the ratio of
Consolidated Current Assets to Consolidated Total Debt as determined on a
particular determination date.

(e) The definition of the term “Consolidated EBITDA” contained in Section 1.01
is deleted and the following definition is inserted in lieu thereof:

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income during such period, plus (b) to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense during
such period, plus (ii) all provisions for any federal, state, local and/or
foreign income taxes made by the Borrower and its Subsidiaries during such
period (whether paid, accrued or deferred), plus (iii) all depreciation and
amortization expenses of the Borrower and its Subsidiaries during such period,
plus (iv) any non-recurring losses approved by the Agent and any extraordinary
losses approved by

 

3



--------------------------------------------------------------------------------

the Agent for such period, plus (v) any losses from the sale or other
disposition of Property other than in the ordinary course of business approved
by the Agent during such period, plus (vi) the decrease, if any, during the
subject period in the Rate Hedging Termination Value under any Hedge Agreement
to which such Person is a party to the extent such Rate Hedging Termination
Value is owed or would be owed by such Person, plus (vii) the aggregate actual
out of pocket transaction fees and expenses incurred in connection with a
Permitted Acquisition to the extent not capitalized by the Borrower and in any
event, such aggregate amount not to exceed the greater of $50,000 or 5% of the
purchase price of the acquired business or assets in the Permitted Acquisition,
but not to exceed $250,000, plus (viii) non-cash charges related to equity based
compensation of employees or directors, minus (c) to the extent added in
determining such Consolidated Net Income, the sum of (i) any non-recurring gains
approved by the Agent and any extraordinary gains approved by the Agent during
such period, minus (ii) the increase, if any, during the subject period in the
Rate Hedging Termination Value under any Hedge Agreement to which such Person is
a party to the extent such Rate Hedging Termination Value is owed or would be
owed to such Person, plus (iii) any gains from the sale or other disposition of
Property other than in the ordinary course of business approved by the Agent
during such period, all determined on a Consolidated basis in accordance with
GAAP. Such Consolidated EBITDA may be adjusted for any Permitted Acquisition
occurring after the Closing Date using the actual trailing twelve (12) month
Consolidated EBITDA of the acquired entity, as reviewed and approved by the
Agent.

(f) The definition of the term “Permitted Acquisition” contained in Subsection
1.01 is deleted and the following definition is inserted in lieu thereof:

“Permitted Acquisition” means an Acquisition that satisfies each of the
following requirements: (i) the target Person is in the same line of business as
Borrower, (ii) the total consideration paid for any single Acquisition shall not
exceed $5,000,000, (iii) the aggregate consideration paid for all such
Acquisitions, from the Closing Date through the Termination Date does not exceed
$25,000,000, (iv) after giving effect to the Acquisition, the Borrower shall
have current availability under the Revolving Loans of not less than three
months of Cash Operating Expenses and the Leverage Ratio of the Borrower shall
be 0.25x less than the Leverage Ratio required pursuant to Section 7.02(c) of
this Agreement, (v) if the Acquisition takes the form of a merger, the Borrower
or one of its wholly-owned subsidiaries must be the surviving entity, (vi) the
Acquisition shall not create a

 

4



--------------------------------------------------------------------------------

Default or Event of Default under this Agreement, and (vii) not later than five
(5) Business Days prior to the consummation of the proposed Acquisition, the
Borrower shall have provided to the Agent pro forma financial statements giving
effect to the Acquisition which demonstrate continued compliance with the
financial covenants contained in this Agreement.

(g) The definition of the term “Working Capital” contained in Subsection 1.01 is
deleted and the following definition is inserted in lieu thereof:

“Working Capital” means current assets excluding cash less current liabilities
excluding debt incurred under this Credit Agreement, as each such item is shown
on the Consolidated balance sheet of Borrower and determined in accordance with
GAAP.

(h) The definition of the term “Permitted Investments” in Subsection 1.01 is
deleted and the following definition is inserted in lieu thereof:

“Permitted Investments” means, with respect to any Person:

(a) Investments in Cash Equivalents;

(b) Investments in entities which, as of the Closing Date, are existing
Subsidiaries of the Borrower or one of its Subsidiaries;

(c) existing Investments as of the Closing Date, and any renewals, refinancings
or extensions of such existing Investments, in partnerships, joint ventures or
limited liability companies in which the Borrower or one of its Subsidiaries has
less than a majority ownership or other equity interest;

(d) travel or relocation advances or loans extended to officers and employees in
the ordinary course of business of the Borrower or a Subsidiary, not to exceed
$250,000 in the aggregate at any time;

(e) Investments in entities which, after the Closing Date, become Subsidiaries
of the Borrower or any Subsidiary of the Borrower in compliance with
Section 7.02(g);

(f) the purchase of life insurance policies upon the lives of key employees or
directors, each of which (other than policies purchased in conjunction with
deferred compensation plans) shall be assigned to the Agent for the benefit of
the Lenders and shall be described on Schedule 1.01 (Key Man Policies) hereto;
and

 

5



--------------------------------------------------------------------------------

(g) other Investments not to exceed $500,000 in the aggregate at any one time
outstanding on a consolidated basis at any time after the Closing Date.

(i) The definition of the term “Required Lenders” contained in Section 1.01 is
deleted and the following definition is inserted in lieu thereof:

“Required Lenders” means, at any time, the Lenders owning at least sixty-six and
two/thirds percent (66.66667%) of the aggregate outstanding Commitments,
excluding Commitments of any Defaulting Lender.

(j) Schedule 1.01(Key Man Policies) in the form attached to this Agreement is
added to the Schedules to the Credit Agreement.

(k) Schedule 2.03 to the Credit Agreement is deleted and Schedule 2.03 to this
Agreement is inserted in lieu thereof.

(l) The reference in Subsection 2.16(a) to “50,000,000.00” is deleted and a
reference to “$25,000,000.00” is inserted in lieu thereof.

(m) Schedule 6.05 to the Credit Agreement is deleted and Schedule 6.05 attached
hereto is inserted in lieu thereof.

(n) The provision contained in Subsection 7.02(e)(vi) is deleted and the
following is inserted in lieu thereof:

(vi) Intentionally Omitted.

(o) A Subsection 7.02(q) is added as follows:

(q) Consolidated Current Assets to Total Consolidated Debt Ratio. Permit or
suffer the Consolidated Current Assets to Total Consolidated Debt Ratio,
determined for the Borrower and its Subsidiaries on a Consolidated basis as of
the end of each fiscal quarter of the Borrower to be less than 1.0 to 1.0.

(p) Exhibit H to the Credit Agreement is deleted and Exhibit H to this Agreement
is inserted in lieu thereof.

3. Conditions Precedent. It shall be a condition precedent to the effectiveness
of this Agreement that (i) all amounts due and payable under the Notes as of the
execution date shall have been paid, (ii) no Event of Default (other than the
Anticipated Default) shall exist under the Notes, the Credit Agreement, or any
other Loan Document, and (iii) the Agent shall have received such other items as
they may reasonably request.

 

6



--------------------------------------------------------------------------------

4. Representations and Warranties. The Borrower hereby represents and warrants
that (i) it has the authority to enter into this Agreement and, upon execution
by the Borrower, this Agreement shall be an enforceable obligation of the
Borrower, (ii) all representations and warranties made by the Borrower in the
Credit Agreement and the other Loan Documents are true and correct as of the
date of this Agreement, (iii) there have been no amendments or modifications to
the Borrower’s organizational documents since such documents were certified
and/or delivered to the Lender in connection with the closing of the Loan and
(iv) no Default or Event of Default currently exists under the Loan Documents.

5. No Other Amendments. Except as expressly set forth herein, or necessary to
incorporate the modifications and amendments herein, all the terms and
conditions of the Notes, the Credit Agreement, the Security Instruments, and the
other Loan Documents shall remain unmodified and in full force and effect, and
the Borrower confirms, reaffirms and ratifies all such documents and agrees to
perform and comply with the terms and the conditions of the Loan Documents, as
amended herein.

6. No Impairment. Nothing in this Agreement shall be deemed to or shall in any
manner prejudice or impair the Loan Documents, or any security granted or held
by the Lenders for the indebtedness evidenced by the Notes.

7. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Kansas.

9. Waiver of Claims and Defenses. The Borrower hereby waives and releases any
and all claims, defenses or rights of set-off, known or unknown, existing as of
the execution date, which in any manner arise out of or relate to any Loan
Document.

10. Fees and Expenses. The Borrower agrees to pay and reimburse the Agent for
all of its out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution, filing, enforcement and administration of
this Agreement including, without limitation, the fees and expenses of counsel
to the Agent.

11. Counterparts. This Agreement may be executed in counterparts and when
combined all such counterparts shall constitute one agreement.

12. Waiver of Jury Trial. Any controversy or claim between or among the parties
hereto arising out of or relating to this Agreement shall be controlled by the
provisions with respect to waiver of trial by jury contained in the Loan
Documents previously delivered by such parties.

13. NO ORAL AGREEMENTS. THIS IS THE FINAL EXPRESSION OF THE CREDIT AGREEMENT
BETWEEN THE BORROWER, THE AGENT AND THE LENDERS AND SUCH WRITTEN CREDIT
AGREEMENT MAY NOT BE

 

7



--------------------------------------------------------------------------------

CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF A CONTEMPORANEOUS
ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT AND LENDERS.

ANY ADDITIONAL NON-STANDARD TERMS OF THE CREDIT AGREEMENT AND THE REDUCTION TO
WRITING OF ANY PREVIOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT
AND LENDERS IS SET FORTH IN THE SPACE BELOW:

NONE

BORROWER, THE AGENT AND LENDERS AFFIRM THAT NO UNWRITTEN ORAL CREDIT AGREEMENT
BETWEEN THEM EXISTS.

 

Please initial   

 

  

 

  

 

   Borrower    Agent    U.S. Bank

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

AGENT: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Karen D. Myers

  Karen D. Myers   Senior Vice President

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

BORROWER:

QC HOLDINGS, INC.,

a Kansas corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

LENDERS: U. S. BANK NATIONAL ASSOCIATION By:  

/s/ Karen D. Myers

  Karen D. Myers   Senior Vice President

 

S-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS/PLEDGORS

Each of the undersigned guarantors and/or pledgors of collateral with respect to
the obligations of the Borrower to the Agent and the Lenders hereby
(i) acknowledge and consent to the terms of the foregoing First Amendment
Agreement, (ii) represents and warrants to the Agent and the Lenders that there
exists no default or event of default under any document delivered by it to the
Agent or the Lenders with respect to the Loan and (iii) reaffirms and ratifies
the full force and effect of any guaranty agreement, security instrument or
pledge agreement delivered by it in connection with the Loan.

 

QC Financial Services, Inc.,

a Missouri corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

QC Properties, LLC,

a Kansas limited liability company

By:  

/s/ Don Early

  Don Early   Manager

QC Financial Services of California, Inc.,

a California corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

 

S-4



--------------------------------------------------------------------------------

QC Financial Services of Texas, Inc.,

a Kansas corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

QC Advance, Inc.,

a Missouri corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

Cash Title Loans, Inc.,

a Missouri corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

Express Check Advance of South Carolina, LLC,

a Tennessee limited liability company

By:  

/s/ Darrin J. Andersen

  Darrin J. Andersen   Manager

 

S-5



--------------------------------------------------------------------------------

QC Auto Services, Inc.,

a Kansas corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

QC Loan Services, Inc.,

a Kansas corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

QC E-Services, Inc.,

a Kansas corporation

By:  

/s/ Douglas E. Nickerson

  Douglas E. Nickerson   Chief Financial Officer

 

S-6



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

U.S. Bank National Association

7th & Washington

One U.S. Bank Plaza

St. Louis, Missouri 63101

Facsimile No. (314) 418-1962

Attn: Karen D. Myers

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 7, 2007 (the “Agreement”) among QC Holdings, Inc. a Kansas
corporation (the “Borrower”), the Lenders (as defined in the Agreement) and U.S.
Bank National Association, as agent for the Lenders (“Agent”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
therefore set forth in the Agreement. The undersigned, a duly authorized and
acting officer of the Borrower, hereby certifies to you, solely in his or her
capacity as an officer of Borrower, as of                                  (the
“Determination Date”) as follows:

1. Calculations. The calculations contained in the attached Financial Covenants
worksheet are true and correct as of the date of this Certificate.

2. No Default.

A. Since                                  (the date of the last similar
certification), (a) Borrower has not defaulted in the keeping, observance,
performance or fulfillment of its obligations pursuant to any of the Loan
Documents; and (b) no Default or Event of Default specified in Article VIII of
the Agreement has occurred and is continuing.

B. If a Default or Event of Default has occurred since
                                 (the date of the last similar certification),
the Borrower proposes to take the following action with respect to such Default
or Event of Default:                                         .

(Note, if no Default or Event of Default has occurred, insert “Not Applicable”).

The Determination Date is the date of the last required financial statements
submitted to the Agent in accordance with Section 7.01(d) of the Agreement.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this              day of
            , 200__.

 

By:  

 

  Authorized Officer of Borrowing Agent Name:  

 

Title:  

 

 

H-2



--------------------------------------------------------------------------------

Financial Covenants

 

I.    Fixed Charge Coverage Ratio (rolling 4 quarters):       1.    Consolidated
EBITDA    $                        2.    Operating Lease Expense   
$                        3.    Capital Expenditures    $                       
4.    Income Tax Expense    $                        5.    Distributions   
$                        6.    Operating Cash Flow (line 1+2-3-4-5)   
$                        7.    Interest Expense    $                        8.
   Current Maturities of Long Term Debt    $                        9.   
Operating Lease Expense    $                        10.    Total Fixed Charges
(sum of line 7+8+9)    $                        11.    Fixed Charge Coverage
Ratio (6 ÷ 10)    $                           Minimum Ratio permitted   

 

      Compliance    Yes/No     II.    Leverage Ratio       1.    Sum of
Consolidated EBITDA for last 4 quarters    $                        2.    Loans
outstanding under the Amended and Restated Credit Agreement   
$                        3.    Capital Leases (principal component)   
$                        4.    All other Indebtedness    $                    
   5.    Total Consolidated Debt (2+3+4)    $                        6.   
Leverage Ratio (5÷ 1)    $                           Maximum Ratio permitted   

 

      Compliance    Yes/No     III.    EBITDA       1.    Consolidated Net
Income    $                        2.    Interest Expense   
$                        3.    Income Tax Expense    $                        4.
   Depreciation and Amortization    $                        5.    Non-Cash
Expenses    $                        6.    Plus/Minus Gains/Losses on Sales   
$                        7.    Plus/Minus Extraordinary + Non-recurring gains
and losses    $                        8.    Consolidated EBITDA (sum of lines 1
through 7)    $                           Minimum permitted Consolidated EBITDA
   $                           Compliance    Yes/No    

 

H-3



--------------------------------------------------------------------------------

IV.    Maximum Loss Ratio       1.    Provision for Losses   
$                        2.    Revenues    $                        3.    Loss
Ratio                %       Maximum Permitted Ratio    28%            
Compliance    Yes/No     V.    Consolidated Current Assets to Total Consolidated
Debt Ratio       1.    Consolidated Current Assets    $                       
2.    Total Consolidated Debt    $                        3.    Ratio   

 

      Minimum Permitted Ratio    1.0               Compliance    Yes/No    

 

H-4



--------------------------------------------------------------------------------

SCHEDULE 1.01

(Key Man Policies)

 

1. Key Man Policy owned by the Borrower on the life of Don Early in the issuance
amount of $15,000,000.



--------------------------------------------------------------------------------

SCHEDULE 2.03

(Term Loan Commitments)

 

Lender

   Applicable Term
Loan Commitment
Percentage     Term Loan
Commitment Amount

U.S. Bank National Association

   100 %   $ 50,000,0000



--------------------------------------------------------------------------------

SCHEDULE 6.05

LITIGATION

 

1. Reference is made to Borrower’s Annual Report on Form 10-K for the year ended
December 31, 2006, as filed with the Securities and Exchange Commission, and
Borrower’s subsequent Quarterly Reports on Form 10-Q for information regarding
material legal proceedings affecting Borrower and its Subsidiaries.

 

2. On October 13, 2006, one of the Company’s Missouri customers sued the Company
in the Circuit Court of St. Louis County, Missouri in a purported class action.
The lawsuit alleges violations of the Missouri statute pertaining to unsecured
loans under $500 and the Missouri Merchandising Practices Act. The lawsuit seeks
monetary damages and a declaratory judgment that the arbitration agreement with
the plaintiff is not enforceable on a variety of theories. The Company has not
filed an answer, but has moved to compel arbitration of this matter.

Plaintiff secured the right to have discovery regarding the Company’s
arbitration provision, however, prior to the court’s ruling on the Company’s
motion. On December 31, 2007, the court entered an order striking the class
action waiver provision in our customer arbitration agreement, ordered the case
to arbitration, and dismissed the lawsuit filed in Circuit Court. In February
2008, the Company appealed the portion of the court’s order striking the class
action waiver provision in the arbitration agreement with its customer.”